Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on April 28, 2021 has been entered. Claims 1, 19 and 20 have been amended. Claims 2 – 10 and 12 – 18 have been canceled. Claims 21 – 26 have been added. Claims 1, 11 and 19 – 26 are still pending in this application, with claims 1, 19 and 20 being independent.

Claim Objections
Claims 20 and 22 are objected to because of the following informalities:  
Claim 20 recites: “adjust the weighting values” which has insufficient antecedent basis for this limitation. The Examiner does not know where “the weighting values” is come from.
Claim 22 does not has a period at the sentence ending.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 11, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Patent Application Publication 2008/0052312), hereinafter referred as Tang, in view of Kurtz et al. (US Patent Application Publication 2009/0185723), hereinafter referred as Kurtz, and in further view of Lai (US Patent Application Publication 2012/0134545).

Regarding claim 1, Tang discloses a matching apparatus (Fig. 3) comprising a processor (Fig. 3, #300) and memory (Fig. 3, #302), the processor and memory configured to: 
receive multiple subject image sources of a subject person (Fig. 6, 608, [0042]); 
process the subject image sources using facial modelling ([0019], Bayesian Tangent Shape model) to determine a set of facial characteristics of the subject person (Fig. 6, 612, [0043], feature-based analysis); 
determine an overall similarity score based on the degree of similarity of each of the determined set of facial characteristics ([0043 – 0044], talked about similarity score, average score, they are considered as an overall similarity score), wherein the contribution to the overall similarity score for each facial characteristic is weighted by a weightings value associated with the relative importance of the associated facial characteristic in determining the overall similarity score ([0042], weighted preference value); 
Fig. 6, 612 - 620, [0043 - 0044], perform a similarity search); 
in response to the similarity search, identify one or more matching image sources of one or more candidate persons that are similar in appearance to the subject person (Fig. 6, 620 - 622, [0044 - 0045]), wherein the one or more candidate persons are persons other than the subject person (exhibited in Fig. 5, [0037 – 0039], candidate persons are persons other than the subject person);
Docket No. HCK19303provide search results based on the identified one or more matching image sources (Fig. 6, 622, [0045], display search result); and 
adjust the weightings values based on user input (Fig. 6, 610, [0042], user input for weighted preference value).
However, Tang fails to explicitly disclose the apparatus wherein receive image including at least one video, and process the subject image sources using 3D facial modelling.  
However, in a similar field of endeavor Kurtz discloses a system for face recognition and match (Fig. 1). In addition, Kurtz discloses the system wherein receive image including at least one video (Fig. 4, #430, #431, [0058]; also [0055, 0057, 0102], video), and process the subject image sources using 3D facial modelling ([0023, 0043, 0064, 0074, 0083, 0084], 3-D model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, and receive image including at least one video, and process the subject image sources using 3D 
However, Tang in view of Kurtz fails to explicitly disclose the apparatus wherein the user input comprises one or more of: 
the subject requesting a digital connection with at least one of the identified matches; 
a digital connection being established between the subject and at least one of the identified matches; 
the number of digital interactions between the subject and one at least one of the identified matches after a digital relationship has been established; and 
the duration of digital interaction between the subject and one at least one of the identified matches after a digital relationship has been established.
However, in a similar field of endeavor Lai discloses a system for face matching and communication (abstract). In addition, Lai discloses the system wherein the user input comprises one or more of: the subject requesting a digital connection with at least one of the identified matches; and Page 29 - U.S. NON-PROVISIONAL APPLICATION; Docket No. HCK19303establishing a digital connection between the subject and at least one of the identified matches ([0008, 0016, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz, and wherein the user input comprises one or more of: the subject requesting a digital connection with at least one of the identified matches; and Page 29 - U.S. NON-PROVISIONAL APPLICATION; Docket No. HCK19303establishing a digital connection between the subject and at least one of the identified matches. The 

Regarding claim 11 (depends on claim 1), Tang in view of Kurtz fails to explicitly disclose the apparatus wherein the apparatus is configured to enable the subject to electronically contact individuals corresponding to the identified matches.  
However, in a similar field of endeavor Lai discloses a system for face matching (abstract). In addition, Lai discloses the system wherein enable the subject to electronically contact individuals corresponding to the identified matches ([0008, 0016, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz, and enable the subject to electronically contact individuals corresponding to the identified matches. The motivation for doing this is that further action can be performed after a person is identified so that the application of Tang can be extended.

Regarding claims 19 and 20, they are corresponding to claim 1, thus, they are rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 22 (depends on claim 1), Tang in view of Kurtz fails to explicitly disclose the apparatus wherein the digital connection is configured to enable the subject person and the connected candidate person to communicate directly using the matching apparatus.
abstract). In addition, Lai discloses the system wherein the digital connection is configured to enable the subject person and the connected candidate person to communicate directly using the matching apparatus ([0008, 0016, 0039 - 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz, and enable the subject person and the connected candidate person to communicate directly using the matching apparatus. The motivation for doing this is that further action can be performed after a person is identified so that the application of Tang can be extended.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kurtz, Lai, and in further view of Zhang et al. (US Patent Application Publication 2015/0156157), hereinafter referred as Zhang.

Regarding claim 21 (depends on claim 1), Tang in view of Kurtz and in further view of Lai fails to explicitly disclose the apparatus wherein establishing the digital connection comprises an identified candidate person accepting a request for digital connection from the subject person.  
However, in a similar field of endeavor Zhang discloses an association method for communication mode (abstrct). In addition, Zhang discloses the method wherein establishing the digital connection comprises an identified person accepting a request [0035], the association is established after an identified person accepting a request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz and in further view of Lai, and establishing the digital connection comprises an identified candidate person accepting a request for digital connection from the subject person. The motivation for doing this is that to ensure that the other party can be trusted before connection is established so that the application of Lai can be extended.

Claims 23 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kurtz, Lai, and in further view of Wang (US Patent Application Publication 2018/0188911).

Regarding claim 23 (depends on claim 22), Tang in view of Kurtz and in further view of Lai fails to explicitly disclose the apparatus wherein the digital connection is configured to facilitate direction communication via one or more of: text messages, video messages and audio calls.  
However, in a similar field of endeavor Wang discloses an application interaction interface (Fig. 1A). In addition, Wang discloses the system wherein the digital connection is configured to facilitate direction communication via one or more of: text messages, video messages and audio calls (Fig. 1, [0039], the direction communication from user 1, 2, 3, and I via one or more of: text messages, video messages).


Regarding claim 24 (depends on claim 1), Tang in view of Kurtz and in further view of Lai fails to explicitly disclose the apparatus wherein the digital connection is configured to allow the subject person and the connected candidate person to see content generated by each other.  
However, in a similar field of endeavor Wang discloses an application interaction interface (Fig. 1A). In addition, Wang discloses the system wherein the digital connection is configured to allow the subject person and the connected candidate person to see content generated by each other (Fig. 1, [0039], display can see content generated by each user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz and in further view of Lai, and allow the subject person and the connected candidate person to see content generated by each other. The motivation for doing this is that communication capability can be more sophisticated so that the application of Lai can be extended.

Fig. 1, [0039], content comprises one or more of: text and images).  

Regarding claim 26 (depends on claim 1), Tang in view of Kurtz and in further view of Lai fails to explicitly disclose the apparatus wherein a said digital interaction comprises one or more of the following: one person interacting with a digital post of a second person.
However, in a similar field of endeavor Wang discloses an application interaction interface (Fig. 1A). In addition, Wang discloses the system comprises one person interacting with a digital post of a second person (Fig. 1, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang in view of Kurtz and in further view of Lai, and comprises one person interacting with a digital post of a second person. The motivation for doing this is that communication capability can be more sophisticated so that the application of Lai can be extended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 19 – 26 have been considered but are moot because the new ground of rejection.

Regarding rejection under 35 USC 101
	The rejection is lifted because of the claim amendment.
Regarding rejection under 35 USC 102/103
Regarding claim 1, the Applicant alleges: “
Kurtz does not teach and actually teaches away from-identifying, in response to a similarity search, "one or more matching image sources of one or more candidate persons that are similar in appearance to the subject person, wherein the one or more candidate persons are persons other than the subject person," as recited by claim 1.”

Examiner’s response:
	However, Tang teaches this limitation (see rejection for details).

The Applicant further alleges: “
Tang does not teach or suggest "adjusting the weighting values based on user input, wherein the user input comprises one or more of: the subject requesting a digital connection with at least one of the identified matches; a digital connection being established between the subject and at least one of the identified matches; the number of digital interactions between the subject and one at least one of the identified matches after a digital relationship has been established; and the duration of digital interaction between the subject and one at least one plication No. 16/521,519Application Filing Date: July 24, 2019Docket No. HCK19303 of the identified matches after a digital relationship has been established," as recited by claim 1.”

Examiner’s response:
	However, Lai teaches this limitation (see rejection for details).

The Applicant further alleges: “
Lai does not teach or suggest anything pertaining to identifying, in response to a similarity search, "one or more matching image sources of one or more candidate persons that are similar in appearance to the subject person, wherein the one or more candidate persons are persons other than the subject person," as recited by claim 1”.

Examiner’s response:
	Tang has already teaches this limitation. There is no deficiencies for this limitation for Lai to cure.
	Therefore, claim 1 is unpatentable over Tang in view of Kurtz and in further view of Lai (similar as to claims 19 and 20).

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668